TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 25, 2019



                                     NO. 03-18-00860-CV


                                 Lauren W. Meuth, Appellant

                                               v.

                                   Adam W. Meuth, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on September 25, 2018. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.